Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election of Species I in the reply filed on 2/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 9/9/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US PGPub 2018/0268548) [hereafter Lin].

5.	As to claim 1, Lin discloses a computer-implemented method (as shown in Figure 4 implemented by a system shown in Figures 1-3) for generating a vector representation of an image, the computer-implemented method comprising receiving a given image (image 120-320) and semantic information (n-gram 128-328) about the given image (Paragraphs 0057-0058, 0069, 0081-0082, 0089);  generating a first vector representation (feature matrix/tensor) of the given image using an image embedding method (neural network model implemented by image feature engine 140) (Paragraphs 0059, 0062, 0070-0072);  generating a second vector representation (feature vector) of the semantic information using a word embedding method (word embedding language model implemented by N-gram feature engine 160) (Paragraphs 0060, 0064, 0073-0076);  combining the first vector representation of the image to be embedded and the second vector representation of the semantic information together, thereby obtaining a modified vector representation (segmentation map for segmented image 132 generated by image segmentation engine 180) for the image to be embedded (Paragraphs 0061, 0065-0066, 0078, 0080, 0096);  and outputting the modified vector representation (Paragraphs 0066, 0096). 

6.	As to claim 2, Lin discloses generating the first vector representation of the given image is performed using a convolutional neural network model (Paragraphs 0057, 0062).



8.	As to claim 4, Lin discloses generating the second vector representation of the semantic information is performed using a fully connected neural network model (Paragraphs 0060, 0074-0077, 0090). 

9.	As to claim 5, Lin discloses combining comprises performing a convex combination of the first vector representation of the image to be embedded and the second vector representation of the semantic information (Paragraphs 0061, 0065, 0096).

10.	As to claims 8-12, the Lin reference discloses all claimed subject matter as discussed with respect to the above comments/citations of claims 1-5.

Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 13 are rejected under 35 U.S.C 103 as being unpatentable by Lin (US PGPub 2018/0268548) [hereafter Lin] in view of Du (US PGPub 2019/0087686) [hereafter Du].

13.	As to claims 6 and 13, it is noted that Lin fails to particularly disclose when the second vector representation does not lie on a dimensional space of the first vector representation, applying a transformation to the second vector representation of the semantic information to obtain a transformed vector representation of the semantic information, the transformed vector representation lying on the dimensional space of the first vector representation, said combining comprising combining the first vector representation and the transformed vector representation together. 
	On the other hand, Du discloses when the second vector representation (vector information for semantic feature information associated with an input image) does not lie on a dimensional space of the first vector representation (vector information for facial features detected within an input image), applying a transformation (scaling operation) to the second vector representation of the semantic information to obtain a transformed vector representation of the semantic information, the transformed vector representation lying on the dimensional space of the first vector representation, said combining comprising combining the first vector representation and the transformed vector representation together (Paragraphs 0040-0042, 0044, 0046-0047, 0055-0064, 0068).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include when the second vector representation does not lie on a dimensional space of the first vector representation, applying a 

14.	Claims 7 and 14 are rejected under 35 U.S.C 103 as being unpatentable by Lin (US PGPub 2018/0268548) [hereafter Lin] and Du (US PGPub 2019/0087686) [hereafter Du], as applied to claims 6 and 13, and in further view of Wu (US PGPub 2021/0224286) .

15.	As to claims 7 and 14, it is noted that the combination of Lin and Du fails to particularly disclose applying the transformation is performed using a fully connected neural network model. 
	On the other hand, Wu discoses applying the transformation is performed using a fully connected neural network model (Paragraphs 0125-0126).


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664